Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-25, 29, 31-36 and 40 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Thomas et. Al. (US 20070219645 A1 newly cited hereinafter Thomas).

Regarding claim 21, Thomas teaches in Figs. 10 and 13-17, Fig. 10 showing a building system 190 (paragraph [0055]) and Figs. 13-17 showing various displayed views of an interface 200 of the 
generate a three dimensional building interface 200 (the interface with a 3D building model 205 is shown in Fig. 13 paragraph [0075], lines 1-4 and various views of the model and various parts of the model are shown in Figs. 14-17 paragraph [0077], lines 1-12) based on a three dimensional building model 205 of the building) and a piece of building equipment (any of various structures within the building information model for example door 231 of Fig. 13 or vents 223 or 233 of Fig. 17), wherein the three dimensional building interface comprises a three dimensional indication (Figures of building equipment showing a 3D rendering or 3D perspective of the piece of building equipment) of the piece of building equipment; 
cause the three dimensional building interface to include a first value (for example binary on or off value of a valve) of a characteristic (checking state of valves or other control mechanisms associated with heaters, coolers and vents, and other items (paragraph [0081], lines 14-17) of the piece of building equipment, wherein the piece of building equipment operates to control an environmental condition of the building (for example in the case of vents 223 or 233 air flow or temperature (paragraph [0081], lines 11-13)); 
cause a user interface 241 (paragraph [0055]) of a user device 190 to display the three dimensional building interface (the three dimensional building interface 200 is shown in 200 of 241); 
receive, from the user device, an interaction with the first value (for example using a command to change the state of a valve from on to off or vice versa) of the characteristic, the interaction changing the characteristic from the first value to a second value (operating control mechanisms associated with heaters, coolers and vents, and other items via actuators, which may be shown in the model building 205 (paragraph [0081], lines 14-17)); and 
communicate with the piece of building equipment causing the piece of building equipment to control the environmental condition of the building based on the second value of the characteristic (using the actuators to turn on or off valves in gas or water lines or pipes, light a boiler, control electrical 

Regarding claim 31, Thomas teaches in Figs. 10 and 13-17, Fig. 10 showing a building system 190 (paragraph [0055]) and Figs. 13-17 showing various displayed views of an interface 200 of the building system (paragraphs [0075] and [0077]), with associated text a method of building management of a building, the method comprising: generating, by one or more processors 220 executing instructions (programs and software (paragraph [0055]) stored on one or more storage devices (Fig. 10 227, 229, 228 and/or 205), a three dimensional building interface 200 (the interface with a 3D building model 205 is shown in Fig. 13 paragraph [0075], lines 1-4 and various views of the model and various parts of the model are shown in Figs. 14-17 paragraph [0077], lines 1-12) based on a three dimensional building model 205 of the building and a piece of building equipment (any of various structures within the building information model for example door 231 of Fig. 13 or vents 223 or 233 of Fig. 17), wherein the three dimensional building interface comprises a three dimensional indication of the piece of building equipment (Figures of building equipment showing a 3D rendering or 3D perspective of the piece of building equipment); 
causing, by the one or more processors executing the instructions stored on the one or more storage devices, the three dimensional building interface to include a first value of a characteristic of the piece of building equipment (checking state of control mechanisms associated with heaters, coolers and vents, and other items (paragraph [0081], lines 14-17)), wherein the piece of building equipment operates to control an environmental condition of the building (for example in the case of vents 223 or 233 air flow or temperature (paragraph [0081], lines 11-13)); 
causing, by the one or more processors executing the instructions stored on the one or more storage devices, a user interface 241 (paragraph [0055]) of a user device 190 to display the three dimensional building interface (the three dimensional building interface 200 is shown in 200 of 241); 
receiving, by the one or more processors executing the -5- 4811-4909-3820.1Atty. Dkt. No. 15BE060-US3 (116048-0927)instructions stored on the one or more storage devices, from the user device, an interaction with the first value of the characteristic, the interaction changing the characteristic from the first value to a second value (operating valves or other control 
communicating, by the one or more processors executing the instructions stored on the one or more storage devices, with the piece of building equipment causing the piece of building equipment to control the environmental condition of the building based on the second value of the characteristic (using the actuators  to turn on or off valves in gas or water lines or pipes, light a boiler, control electrical apparatuses, open and close doors, turn on or off sprinklers, switch lighting, open or close vents, effect locks, and so forth (paragraph [0081], lines 17-21)).  

Regarding claim 22 and 32, Thomas teaches the characteristic is an operating setting of the piece of building equipment, wherein the piece of building equipment operates to control the environmental condition of the building based on at least one of the first value of the characteristic or the second value of the characteristic (valves of vents being on or off for example (paragraph [0081], lines 14-21) would affect air flow and/or temperature).  

Regarding claim 23 and 33, Thomas teaches the three dimensional building model is a building information modeling (BIM) model (paragraph [0075]); 
wherein the BIM model comprises one or more first objects representing structural components (for example door 231 of Fig. 13 or vents 223 or 233 of Fig. 17) of the building and one or more second objects representing spaces (floors for example 218 or rooms for example 209) within the building.  

Regarding claim 24 Thomas teaches the instructions cause the one or more processors to receive a control action via the user interface and uses the control action to generate a control signal for the piece of building equipment (using actuators in building model to turn on or off valves in gas or water lines or pipes, light a boiler, control electrical apparatuses, open and close doors, turn on or off sprinklers, switch lighting, open or close vents, effect locks, and so forth (paragraph [0081], lines 17-21)).  

Regarding claim 25, Thomas teaches the three dimensional building interface further comprises a value of a measured data point of the piece of building equipment (for example a measure of the airflow through the vent or its temperature (paragraph [0081], lines 11-13)); 
wherein the instructions cause the one or more processors to: receive a measurement of the measured data point from the piece of building equipment; and 
cause the value of the measured data point of the three dimensional building interface to be the measurement received from the piece of building equipment (obtaining the measure of the airflow through the vent or its temperature through in the model (paragraph [0081], lines 11-13)).  

Regarding claim 29, Thomas teaches the instructions cause the one or more processors to:-4-4811-4909-3820.1Atty. Dkt. No. 15BE060-US3 (116048-0927) receive a trigger signal (using actuator shown in the model building 205 to send signal that would be necessary to operate the valves or other control mechanisms associated with heaters, coolers and vents, and other items (paragraph [0081]); and communicate with the piece of building equipment causing the piece of building equipment to control the environmental condition of the building based on the second value of the characteristic in response to a reception of the trigger signal (using actuators to turn on or off valves in gas or water lines or pipes, light a boiler, control electrical apparatuses, open and close doors, turn on or off sprinklers, switch lighting, open or close vents, effect locks, and so forth (paragraph [0081])).  

Regarding claim 34, Thomas teaches receiving, by the one or more processors executing the instructions stored on the one or more storage devices, a control action via the user interface and using, by the one or more processors executing the instructions stored on the one or more storage devices, the control action to generate a control signal for the piece of building equipment (using actuators in building model to turn on or off valves in gas or water lines or pipes, light a boiler, control electrical apparatuses, open and close doors, turn on or off sprinklers, switch lighting, open or close vents, effect locks, and so forth (paragraph [0081], lines 17-21).  


Regarding claim 35, Thomas teaches receiving, by the one or more processors executing the -6-4811-4909-3820.1Atty. Dkt. No. 15BE060-US3 (116048-0927)instructions stored on the one or more storage devices, a trigger signal (using actuator shown in the model building 205 to send signal that would be necessary to operate the valves or other control mechanisms associated with heaters, coolers and vents, and other items (paragraph [0081]); and communicating, by the one or more processors executing the instructions stored on the one or more storage devices, with the piece of building equipment causing the piece of building equipment to control the environmental condition of the building based on the second value of the characteristic in response to a reception of the trigger signal (using actuators to turn on or off valves in gas or water lines or pipes, light a boiler, control electrical apparatuses, open and close doors, turn on or off sprinklers, switch lighting, open or close vents, effect locks, and so forth (paragraph [0081])).  


Regarding claim 36, Thomas teaches the three dimensional building interface further comprises a value of a measured data point of the piece of building equipment; wherein the method further comprises: receiving, by the one or more processors executing the instructions stored on the one or more storage devices, a measurement of the measured data point from the piece of building equipment (for example a measure of the airflow through the vent or its temperature from the building (paragraph [0081], lines 11-13)); and causing, by the one or more processors executing the instructions stored on the one or more storage devices, the value of the measured data point of the three dimensional building interface to be the measurement received from the piece of building equipment (obtaining the measure of the airflow through the vent or its temperature through the model (paragraph [0081], lines 11-13)).  

Regarding claim 40 Thomas teaches in Figs. 10 and 13-17, Fig. 10 showing a building system 190 (paragraph [0055]) and Figs. 13-17 showing various displayed views of an interface 200 of the building system (paragraphs [0075] and [0077]), with associated text one or more storage devices (Fig. 10 227, 229, 228 and/or 205) configured to store instructions (programs and software (paragraph [0055]) thereon that, when executed by one or more processors 220, cause the one or more processors to: 

cause the three dimensional building interface to include a first value of an operating setting of the piece of building equipment (checking state of valves or other control mechanisms associated with heaters, coolers and vents, and other items (paragraph [0081], lines 14-17), wherein the piece of building equipment operates to control an environmental condition of the building based on the first value of the operating setting (for example in the case of vents 223 or 233 air flow or temperature (paragraph [0081], lines 11-13)); 
cause a user interface 241 (paragraph [0055]) of a user device 190 to display the three dimensional building interface (the three dimensional building interface 200 is shown in 200 of 241); 
receive, from the user device, an interaction with the first value of the operating setting, the interaction changing operating setting from the first value to a second value (operating valves or other control mechanisms associated with heaters, coolers and vents, and other items via actuators, which may be shown in the model building 205 (paragraph [0081], lines 14-17)); and 
communicate with the piece of building equipment causing the piece of building equipment to control the environmental condition of the building based on the second value of the operating setting (using the actuators to turn on or off valves in gas or water lines or pipes, light a boiler, control electrical apparatuses, open and close doors, turn on or off sprinklers, switch lighting, open or close vents, effect locks, and so forth (paragraph [0081], lines 17-21)).
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. configured to store instructions thereon that, when executed by one or more processors, cause the one or more processors to: generate a three dimensional building interface based on a three dimensional building model of a building and a piece of building equipment, wherein the three dimensional building interface comprises a three dimensional indication of the piece of building equipment; cause the three dimensional building interface to include a first value of an operating setting of the piece of building equipment, wherein the piece of building equipment operates to control an environmental condition of the building based on the first value of the operating setting; cause a user interface of a user device to display the three dimensional building interface; receive, from the user device, an interaction with the first value of the operating setting, the interaction changing operating setting from the first value to a second value; and communicate with the piece of building equipment causing the piece of building equipment to control the environmental condition of the building based on the second value of the operating setting):
The limitation describes purpose, function, operation, or intent -of-use of the one or more storage devices. However, the claim does not disclose a sufficient structure which supports the function. Since Thomas shows an identical structure as claimed, namely one or more storage devices, the Examiner submits that the one or more storage devices are capable of producing the claimed results. Furthermore in the present case Thomas teaches the claimed function of the one or more memory devices as discussed above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claims 25 or 36 and further in view of Ray et. Al. (US 20110087988 A1 previously cited hereinafter Ray).

	Regarding claim 26, Thomas teaches the building system of claim 25, wherein the instructions cause the one or more processors to: receive a plurality of measurements of the measured data point, each of the plurality of measurements associated with a point in time of a plurality of points in time (recording temperature over time (paragraph [0082], lines 15-16);. 
	Thomas does not specify the instructions cause the one or more processors to: generate a graph representing the plurality of measurements at the plurality of points in time; and cause the three dimensional building interface to include the graph.
	Ray teaches instructions which cause the one or more processors (paragraph [0042]) to: generate a graph representing the plurality of measurements at the plurality of points in time (paragraph [0051]); and cause an interface to include the graph (Fig. 5E paragraph [0051]) so that by displaying the plurality of measurements at the plurality of points in the interface of Thomas the instructions would further cause the one or more processors to: generate a graph representing the plurality of measurements at the plurality of points in time; and cause the three dimensional building interface to include the graph.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a graph comprising a history of values for the plurality of measurements at 

	Regarding claim 37, Thomas teaches the method of claim 36, further comprising receiving, by the one or more processors executing the instructions stored on the one or more storage devices, a plurality of measurements of the measured data point, each of the plurality of measurements associated with a point in time of a plurality of points in time (recording temperature over time (paragraph [0082], lines 15-16); 
	Thomas does not specify by the one or more processors executing the instructions stored on the one or more storage devices, a graph representing the plurality of measurements at the plurality of points in time; and causing, by the one or more processors executing the instructions stored on the one or more storage devices, the three dimensional building interface -7- 4811-4909-3820.1Atty. Dkt. No. 15BE060-US3 (116048-0927) to include the graph.  
	Ray teaches generating, by one or more processors executing instructions stored on one or more storage devices (paragraph [0042]), a graph representing a plurality of measurements at a plurality of points in time (paragraph [0051]); and causing, by the one or more processors executing the instructions stored on the one or more storage devices, an interface to include the graph (Fig. 5E paragraph [0051]) so that by displaying the plurality of measurements at the plurality of points in the interface of Thomas the instructions would further cause the one or more processors to: generate a graph representing the plurality of measurements at the plurality of points in time; and cause the three dimensional building interface to include the graph.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a graph the plurality of measurements at the plurality of points in time and display the graph as taught by Ray in the three dimensional building interface of Thomas because according to Ray such a representation is useful for displaying information such as for example temperature sensor inputs, trending calculations, normalization calculations (paragraph [0051]).

Claims 27-28 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claims 21 or 31 and further in view of McFarland et. Al. et. Al. (US 20160011753 A1 newly cited hereinafter McFarland).

	Regarding claim 27, Thomas teaches the building system of claim 21, wherein the three dimensional building model comprises a three dimensional component representing the piece of building equipment (for example door 231 of Fig. 13 or vents 223 or 233 of Fig. 17),
the instructions cause the one or more processors to: include the three dimensional component (Figs. 13 or 17); receive a user request to view information associated with the three dimensional component (checking state of control mechanisms associated with the three dimensional component (paragraph [0081], lines 14-17)).
	Thomas does not specify the one or more storage devices store a mapping between the three dimensional component and the characteristic; wherein the instructions cause the one or more processors to: identify the mapping between the three dimensional component and the characteristic.
	McFarland teaches in Fig. 4B with associated text a building system which stores a mapping between a component (geographic display system data 200) and a characteristic (data from field devices and other elements in the logical graphics display 100) (paragraph [0031]); wherein the building system identifies the mapping between the three dimensional component and the characteristic (When an object is selected in one of the models (either the BAS model or BIM model), an associated or mapped selection occurs in the other model (paragraph [0035])) so that by using such a mapping on the one or more storage devices of Thomas the one or more storage devices would store a mapping between the three dimensional component and the characteristic; and by including instructions as taught by McFarland in the instruction of Thomas the instructions would cause the one or more processors to: identify the mapping between the three dimensional component and the characteristic.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using the mapping of McFarland on the one or more storage devices of Thomas and includes instructions as taught by McFarland in the instruction of Thomas because according to McFarland such a mapping facilitates an associated selection of data in a model at the direction of the 

Regarding claim 28, Thomas in view of McFarland teaches the building system of claim 27, 
Thomas does not specify the instructions cause the one or more processors to: generate a mapping interface comprising a first list of building components of the three dimensional model and a second list of points of pieces of equipment of the building, wherein the first list of building components comprises the three dimensional component, wherein the second list of points comprises the characteristic; receive, from the user device, a selection of the three dimensional component from the first list and the characteristic from the second list; and cause the one or more storage devices to store the mapping in response to a reception of the selection.
	McFarland teaches in Fig. 4A-4B and 7A-7B with associated text generating a mapping interface 410 comprising a first list of building components (objects in BIM model 405) of a three dimensional model (200 Fig. 4A) and a second list of points of pieces of equipment of the building (objects in BAS model 406) (paragraph [0035]), wherein the first list of building components comprises a three dimensional component (for example server 702 in Fig. 7B showing geographic display 200 paragraph [0042]), wherein the second list of points comprises a characteristic (for example temperatures or settings of air handling unit in Fig. 7A showing logical graphics display 100); receive, from the user device, a selection of the three dimensional component from the first list and the characteristic from the second list (association between field devices and other elements in the logical graphics display 100 and the geographic display system data 200 (paragraph [0030]); and cause the one or more storage devices to store the mapping in response to a reception of the selection (entering the association into the databases 328 and 330 (paragraph [0029])) so that by including instructions as taught by McFarland in the instruction of Thomas the instructions would cause the one or more processors to: generate a mapping interface comprising a first list of building components of the three dimensional model and a second list of points of pieces of equipment of the building, wherein the first list of building components comprises the three dimensional component, wherein the second list of points comprises the characteristic; receive, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include instructions as taught by McFarland in the instruction of Thomas because according to McFarland such a mapping instruction facilitate an associated selection of data in a model at the direction of the integration model interface, when an object is selected in the other models (either the BAS model or BIM model) (paragraph [0035] and so would be useful for associating the three dimensional component and the characteristic of Thomas.

Regarding claim 38, Thomas teaches the building system of claim 21, wherein the three dimensional building model comprises a three dimensional component representing the piece of building equipment (for example door 231 of Fig. 13 or vents 223 or 233 of Fig. 17),
the method further comprises: causing, including, by the one or more processors executing the instructions stored on the one or more storage devices, the three dimensional component (Figs. 13 or 17); receiving, by the one or more processors executing the instructions stored on the one or more storage devices, a user request to view information associated with the three dimensional component; and identifying (paragraph [0081], lines 14-17)).
	Thomas does not specify the method further comprises: causing, by the one or more processors executing the instructions stored on the one or more storage devices, one or more storage devices store a mapping between the three dimensional component and the characteristic and identifying, by the one or more processors executing the instructions stored on the one or more storage devices, the mapping between the three dimensional component and the characteristic.
	McFarland teaches in Fig. 4B with associated text a building system which stores a mapping between a component (geographic display system data 200) and a characteristic (field devices and other elements in the logical graphics display 100) (paragraph [0031]); wherein the building system identifies the mapping between the three dimensional component and the characteristic (When an object is selected in one of the models (either the BAS model or BIM model), an associated selection occurs in the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using the mapping of McFarland in the method of Thomas because according to McFarland such a mapping facilitates an associated selection of data in a model at the direction of the integration model interface, when an object is selected in the other models (either the BAS model or BIM model) (paragraph [0035]) and so would be useful for associating the three dimensional component and the characteristic of Thomas.

Regarding claim 39, Thomas in view of McFarland teaches the building system of claim 38, 
Thomas does not specify generating, by the one or more processors executing the instructions stored on the one or more storage devices, a mapping interface comprising a first list of building components of the three dimensional model and a second list of points of pieces of equipment of the building, wherein the first list of building components comprises the three dimensional component, wherein the second list of points comprises the characteristic; receiving, by the one or more processors executing the instructions stored on the one or more storage devices, from the user device, a selection of the three dimensional component from the first list and the characteristic from the second list; and causing, by the one or more processors executing the -8-4811-4909-3820.1Atty. Dkt. No. 15BE060-US3 (116048-0927)instructions stored on the one or more storage devices, one or more storage devices to store the mapping in response to a reception of the selection.
	McFarland teaches in Fig. 4A-4B and 7A-7B with associated text generating a mapping interface 410 comprising a first list of building components (objects in BIM model 405) of a three dimensional model (200 Fig. 4A) and a second list of points of pieces of equipment of the building (objects in BAS 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include instructions as taught by McFarland in the method of Thomas because according to McFarland such a mapping instruction facilitates an associated selection of data in a model at the direction of the integration model interface, when an object is selected in the other models (either the BAS model or BIM model) (paragraph [0035 and so would be useful for associating the three dimensional component and the characteristic of Thomas.

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claims 29.

Regarding claim 30, Thomas teaches the building system of claim 29, wherein the instructions cause the one or more processors to cause the three dimensional building interface to include an actuator (paragraph [0081]); 
wherein the instructions cause the one or more processors to: receive a second interaction with the actuator from the user device (operating actuator (paragraph [0081]); and 
generate the trigger signal in response to a second reception of the second interaction with the actuator (sending signal that would be necessary to operate the control mechanisms associated with heaters, coolers and vents, and other items (paragraph [0081]).
	Thomas does not specify the actuator is a button however Thomas does teach using a button (reset button paragraph [0082]) for communicating with building equipment (using the button to reset the equipment (paragraph [0082]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention make the actuator of Thomas act as a button because according to Thomas by using such a button resetting may be achievable with the display 200 and the mouse (paragraph [0082]) so that by using an actuator button for the actuator, operating the actuator, for example opening or closing a vent, may be achievable with the display 200 and the mouse. 

Response to Arguments

Applicant's arguments filed 02/03/2020 have been fully considered but they are not persuasive. regarding the arguments on pages 10-11 Thomas teaches causing the three dimensional building interface to include a first value (for example binary on or off value of a valve) of a characteristic (checking state of valves or other control mechanisms associated with heaters, coolers and vents, and other items (paragraph [0081], lines 14-17) of the piece of building equipment, wherein the piece of building equipment operates to control an environmental condition of the building (for example in the case of vents 223 or 233 air flow or temperature (paragraph [0081], lines 11-13)); and receive, from the user device, an interaction with the first value (for example using a command to change the state of a valve from on to off or vice versa) of the characteristic, the interaction changing the characteristic from the first .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897                       

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897